Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark

This Office action has been issued in response to amendment filed on 02/10/2021. 
Claim 8 is cancelled.

Allowance

Claims (1-7, 9-15), (16-18) and 19 are allowable.

Reason for Allowance

The cited arts of record, Elder. US Patent Application Publication US 20090173552 Al (hereinafter Elder) and further in view of Gaines, III et al. US Patent Application Publication US 20060007189 Al (hereinafter Gaines) and further in view of Ratan et al. US Patent Application Publication US 20110320924 Al (hereinafter Ratan) and further in view of OH et al. US Patent Application Publication US 20150253851 Al (hereinafter OH) teaches digitizing hand written input data.
Claims (1-7, 9-15), (16-18) and 19 are allowable. Independent claims 1, 16 and 19 are allowable because the prior arts of record do not teach digitization of handwritten input data, 
The cited arts of record, Elder. US Patent Application Publication US 20090173552 Al (hereinafter Elder) and further in view of Gaines, III et al. US Patent Application Publication US 20060007189 Al (hereinafter Gaines) and further in view of Ratan et al. US Patent Application Publication US 20110320924 Al (hereinafter Ratan) and further in view of OH et al. US Patent Application Publication US 20150253851 Al (hereinafter OH) do not explicitly disclose, teach, or suggest the claimed limitations of:
capturing a vector input data generated by the movement of the pen on the base pad using the ultrasound receiver, wherein the vector input data corresponds to the handwritten input data (208), wherein the user is alerted on a display panel (142) present on the base pad, when an increase in pressure on a tip of the pen is needed while writing;

encrypting the verified handwritten input data filled on the input form (214);
uploading the encrypted handwritten input data and metadata to a form processor application hosted on a server, wherein the metadata is auto-recognized by the form processor application (216);
decrypting the uploaded handwritten input data by the form processor application (218);

pre-processing the handwritten input data by noise removal, skew correction, and smoothening, using the form processor application;
processing the pre-processed handwritten input data and creating a replica of the input form with handwritten input data as well as a digitized equivalent of the handwritten input data using a recognition engine, wherein the recognition engine is pre-selected (222);
(in combination with all other features in the claim).
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN MRABI whose telephone number is (571)272-8875.  The examiner can normally be reached on M-F 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HASSAN MRABI/Examiner, Art Unit 2144